Citation Nr: 1111953	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active duty service from July 1969 to August 1971.  The Veteran had service in the Republic of Vietnam (Vietnam).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Columbia, South Carolina, Regional Office (RO), which denied entitlement to service connection for PTSD and a skin condition, to include as secondary to Agent Orange exposure.  The Veteran submitted a Notice of Disagreement with this determination in July 2006.  In July 2007, on his timely VA Form 9 (Substantive Appeal), the Veteran indicated that he wished only to appeal the issue of entitlement to service connection for PTSD.  As such, the issue of entitlement to service connection for a skin condition, to include as secondary to Agent Orange exposure, is not before the Board.

In February 2009, the Veteran submitted an application to reopen his claim of entitlement to service connection for a chronic skin disorder claimed as the result of Agent Orange exposure.  That issue has not been adjudicated by the RO.  The Board does not have jurisdiction over it.  Therefore, the issue is referred to the RO for appropriate action.  


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran currently suffers from PTSD that is the result of active duty service.


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2010 as amended).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this decision, the Board grants service connection for chronic PTSD.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

II.  The Merits of the Claim

The Veteran contends that he currently suffers from PTSD as a result of his time in active duty service.  

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  

The Secretary of the VA recently amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that:

(1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  


(2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

(3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f) (2010).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


Analysis

The Veteran's service personnel records reflect that he served in the Army as an ammunition storage specialist in Vietnam from February 1970 to March 1971.  

A September 2004 VA mental health clinic treatment record indicates that the Veteran complained of Vietnam War-related dreams and recurrent recollections; severe emotional numbing; hyperarousal symptoms; and impaired sleep.  While in Vietnam, the Veteran reported he was in convoys that came under enemy mortar fire.  He stated that he witnessed the death of a fellow service man, whose vehicle was struck by enemy fire.  Treating VA medical personnel reported that the Veteran's "responses in the interview and to self-report measures are consistent with a diagnosis of combat-related PTSD."  

A July 2006 VA psychiatric evaluation conducted by a VA psychiatrist indicates that the Veteran complained of Vietnam War-related nightmares and related insomnia.  The Veteran was noted to have "sustained significant combat exposure and directly witnessed others killed and wounded."  The Veteran was diagnosed with chronic PTSD.  VA psychiatric evaluations conducted by VA psychiatrists in December 2006, September 2007, and November 2008 state that the Veteran was diagnosed with chronic combat-related PTSD.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran asserts that service connection for chronic PTSD is warranted secondary to his traumatic experiences while in Vietnam.  As the Veteran served as Army ammunition storage specialist in Vietnam for 13 months, the Board finds that his claimed Vietnam War-related stressful experiences are consistent with such service.  The Veteran has been diagnosed with chronic PTSD in accordance with the DSM-IV secondary to his Vietnam experiences by treating VA psychiatrists.  In the absence of clear and convincing evidence to the contrary, the Board finds that service connection for chronic PTSD is now warranted.  


ORDER

Entitlement to service connection for chronic PTSD is granted.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


